Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
The limitation:
 “wherein the edge of the fixing plate is provided with a plurality of grooves axially distributed at intervals, and the heating wire is clipped into the groove”

Should be changed to either A or B:
A) “wherein  edges of the fixing plates are provided with a plurality of grooves axially distributed at intervals, and the heating wire is clipped into the groove”
OR
B) “wherein  an edge of each of the fixing plates is provided with a plurality of grooves axially distributed at intervals, and the heating wire is clipped into the groove”

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US 20080228247) hereafter known as Fung in view of Du et al (CN 201443808) hereafter known as Du in view of Lin et al (US 20110295349) hereafter known as Lin in view of Angel et al (US 20150202458 and listed on applicant’s IDS) hereafter known as Angel.

Regarding claim 1:
Fung discloses:
A portable infrared physiotherapy instrument [see Fig. 7 and para 5… “An Object of the present invention is to provide a solution device to the un-safe condition for the conventional physiotherapy”], comprising:
a housing [see Fig. 7 element 13 and para 26… “the casing 13”], wherein the housing has openings at both ends and is hollow, and the housing includes a first end and a second end that are oppositely disposed [see Fig. 2 elements 11 and 12 and para 26… “the casing having an inlet 11 and an outlet 12 on two opposite sides thereof”]
a power source configured to supply power [see para 26… “The outside power source can provide power to the heater 16 and the fan 15”];
a fan located inside the housing and corresponding to the first end of the housing [see Fig. 7 element 15… para 26… “A fan 15 and a heater 16 are installed inside the casing 13, and the casing 13 can be a cylinder shape.”], wherein the power source drives the fan to rotate [see para 26… “The outside power source can provide power to the heater 16 and the fan 15.”];
an infrared emitting assembly [see Fig. 7 element 16 and para 26… “a heater 16 are installed inside the casing 13, and the casing 13 can be a cylinder shape. Wherein the heater 16 is made of selected from the group of heating wire, heating tube, and infrared tube.”]
a guiding tube [see Fig. 7 elements 24 and 14 and para 27… “the guiding sleeve 14”], wherein the guiding tube has openings at both ends and is hollow, the guiding tube is disposed on the second end of the housing, and is in communication with the interior of the housing [see Fig. 7 which shows these relationships], the infrared emitting assembly is located between the fan and the guiding tube [see Fig. 7 element 16 (the infrared emitting assembly) is between element 15 (the fan) and elements 14 and 24 (the guiding tube)], 
the heat energy and the infrared ray generated by the heating wire are guided to the guiding tube under the action of the airflow generated by the fan [see para 28… “During the applied period, the air guiding sleeve 14 is contacting on the patient's skin. As the power is turned on, the fan and the heater are activated. The outside air is induced into the casing 13 and heated, and then runs through the outlet 12 and the air guiding sleeve 14 combining the air guiding frame 25 or the frame structure for scraping 26 to reach patient's skin.”]
However, while Fung discloses a power source as discussed above, Fung is silent as to the type or exact placement of this power source; thus, Fung fails to fully disclose “a power source disposed inside the housing”. Also, Fung is silent as to the details of the infrared emitting assembly besides describing the assembly as a heater which emits infrared light and/or includes a wire. Thus, Fung fails to disclose the infrared emitting assembly “including a fixing mount and a heating wire, wherein the fixing mount is disposed inside the housing, the heating wire is provided to be wound on the fixing mount, and an outer surface of the heating wire is coated with a rare-earth coating, the heating wire emits visible light after being energized, and heat generated by the heating wire after being energized heats the rare-earth coating to change the frequency range of the visible light to form the infrared ray”.  
Du discloses an infrared emitting assembly [see Figs. 2-3 and pg. 3 of translated copy…“As shown in Figures 1 to 4, electric calorifier described in the utility model mainly is made up of casing 1, fan 2, drive motors 3, electric heating system and electrical apparatus control system”] including a fixing mount [see Figs. 2 and 3 elements 6] and a heating wire [see Figs. 2 and 3 elements 5], wherein the fixing mount is disposed inside the housing [see Figs. 2 and 3 which show the mount in the housing (element 1 of Du)], the heating wire is provided to be wound on the fixing mount [see Fig. 2-3] in the analogous art of physiotherapy [see abstract of translated copy of Du… “The utility model has the advantages of uniform heating, quick heating and cooling and wide power range, and has a certain degree of physiotherapy and health caring effect.”]
Lin discloses rare-earth metal coatings can improve the emissivity of infrared light emitted from a heating unit [see para 47… “To improve the emissivity of far-infrared radiations emitted from the heating unit 3, emission enhancement materials for far-infrared radiations, such as aluminum oxide, ferric oxide, silicon oxide, titanium oxide, oxide of rare-earth metal, or carbon etc., could be coated on a surface of the substrate”] in the analogous art of physiotherapy [see para 2… “The present invention relates to the field of a physiotherapy equipment, particularly to the field of a portable far-infrared physiotherapy equipment for thermal moxibustion.”].
Angel discloses that a known power source and placement for a phototherapy device is that of a battery placed in the housing that contains the laser [see para 43… “It is contemplated that a battery (not shown) is housed in the body 110.”] in the analogous art of laser devices for physiological treatment [see para 3… “The present invention relates to laser therapy. It finds particular application in conjunction with low level laser therapy (LLLT) for capsular contracture and will be described with particular reference to treating at least one of Grade III and Grade IV capsular contracture. It will be appreciated, however, that the invention is also amenable to other applications”].
Since Fung is directed to physiotherapy and is silent as to exact structure of the infrared emitting assembly besides describing that it produces infrared light and/or includes a wire and Du discloses an infrared emitting assembly known to be used in physiotherapy, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung by including an infrared emitting assembly similarly to that of Du as this is a known infrared emitting assembly used in the field of physiotherapy.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Du by coating the wires with a rare-earth metal coating because as taught by Lin, this coating can improve the emissivity of infrared light emitted from a heating unit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Du in view of Lin by using a battery placed in Fung in view of Du in view of Lin’s casing (i.e. the claimed housing) similarly to that disclosed by Angel because Fung in view of Du in view of Lin discloses a power source, but is silent as to what type of power source and where it is located and Angel discloses this is a known configuration for a power source in the analogous art of phototherapy devices.
Finally, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include heating wires that emit visible light after being energized, and heat generated by the heating wire after being energized heats the rare-earth coating to change the frequency range of the visible light to form the infrared ray” because applicant has not disclose that specifically the use of visible light is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Fung in view of Du in view of Lin in view of Angel’s infrared light applied through rare-earth coatings to emit infrared light and applicant’s invention of visible light applied through rare-earth coatings to emit infrared light, to perform equally well because either produces infrared light and heat equally well. Therefore, it would have been prima facie obvious to modify Fung in view of Du in view of Lin in view of Angel to include heating wires that “emit visible light after being energized, and heat generated by the heating wire after being energized heats the rare-earth coating to change the frequency range of the visible light to form the infrared ray” because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Fung in view of Du in view of Lin in view of Angel.

Regarding claim 4, Fig. 3 of Du shows the mount as being formed of multiple plates (elements 6) positioned in a radial manner as claimed. Thus, Fung in view of Du in view of Lin in view of Angel recites claim 4.

Regarding claim 6, Figs. 2-3 of Du show a plurality (at least two) of elements 5 (i.e. the heating wires) wrapped in a spiral manner parallel to each other. Thus, Fung in view of Du in view of Lin in view of Angel recites claim 6.

Regarding claim 7, Paragraph 7 of Fung [see “A temperature sensor is installed on the air guiding sleeve near the contact area to a patient's skin; and a temperature control circuit is connecting to the temperature sensor, wherein the temperature control circuit connected to the heater and the fan”] describes a temperature control circuit connected to the heater (i.e. the infrared assembly which includes the mount) and para 30 of Fung [see… “Thus the two-direction controllable switch SI in circuit can be formed to execute the temperature control function.”] describes the circuit as being a controllable switch. Thus, Fung in view of Du in view of Lin in view of Angel recites claim 7.
 


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Du in view of Lin in view of Angel as applied to claims 1 and 4 above, and further in view Douglas et al (US 20140257439) hereafter known as Douglas in view of Anderson et al (US 20090017414) hereafter known as Andersson.
Fung in view of Du in view of Lin in view of Angel discloses the invention substantially as claimed including all the limitations of claim 1 which includes a housing that has openings at both ends and is hollow as outlined above.
However, Fung in view of Du in view of Lin in view of Angel is silent as to whether or not the casing is detachable and thus fails to disclose “wherein the housing includes a first shell and a second shell that are assembled to form the housing” as recited by claim 2. Also, Fung in view of Du in view of Lin in view of Angel fails to disclose “wherein it further comprises a first buckle and a second buckle, both of which are polygonal, the first shell includes a plurality of first sidewalls, and two adjacent first sidewalls are arranged to form an obtuse angle therebetween, the second shell includes a plurality of second sidewalls, and two adjacent second sidewalls are arranged to form an obtuse angle therebetween, one end of the first shell is engaged with one end of the second shell by the first buckle, and the other end of the first shell is engaged with the other end of the second shell by the second buckle.” as recited by claim 3.
Andersson discloses that a detachable housing provides the advantage of allowing for the device to be sterilized in-between use [see para 26… “The casing 13 is also detachable in order to permit cleaning/sterilizing between different patients”] in the analogous art of a medical device that includes the use of light [see abstract “a dental handpiece (1; 1') which comprises a body (3) intended to be held by an operator, such as a dentist or dental hygienist, an implement (9) being able to be fitted in a front part of the body (3) so that the operator is able to carry out an oral procedure on a patient with the aid of the implement (9) when holding the body, a light source (29) being disposed in the body (3) and intended to emit light for illuminating the patient's oral cavity during the oral procedure”].
	Douglas discloses a housing with a first and second shell [see Fig. 4 elements 112, 116 and 114 respectively and see para 12… “Housing 112 has back portion 114, front portion 116, and filtering portion 118.”] which are fastened together by buckles and 
one end of the first shell is engaged with one end of the second shell by the first buckle, and the other end of the first shell is engaged with the other end of the second shell by the second buckle [see para 12… “Front portion 116 and back portion 114 are fastened to each other. Filtering portion 118 is reversibly fastened to back portion 114 by fasteners 120. Lip 122 guides and secures the bottom portion of filtering portion 118 into bottom housing portion 116. The term reversibly fastened means that a user may readily fasten and unfasten the items, as is known in the arts, e.g., magnetic fasteners, hook and loop materials, and threaded connections that are easily manipulated.” Also, see Fig. 4 which shows at least two fasteners on opposite ends (elements 120)]. Douglas further shows the first shell includes a plurality of first sidewalls, and two adjacent first sidewalls are arranged to form an angle therebetween and the second shell includes a plurality of second sidewalls, and two adjacent second sidewalls are arranged to form an angle therebetween [see labelled figure below rejection to claims 2-3]
It would have been obvious to one having ordinary skill in the art at the time the invention at the time the invention was filed to modify Fung in view of Du in view of Lin in view of Angel to make the housing detachable into two shells with sidewalls and fastened together these sidewalls with at least two buckles similarly to that described by Douglas because as taught by Anderson such a modification would allow for Fung in view of Du in view of Lin in view of Angel’s device to be fully sterilized between uses.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Du in view of Lin in view of Angel in view of Douglas in view of Anderson to make the buckles polygonal and change the shape of side walls for both the first and second side walls so that two adjacent first sidewalls and two adjacent second sidewalls form obtuse angles as claimed because absent unpredictable results these modifications are mere changes in shape which has been deemed to be an obvious modification [see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)].

 
    PNG
    media_image1.png
    705
    677
    media_image1.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Du in view of Lin in view of Angel as applied to claims 1 and 4 above, and further in view of Powers et al (US 20160346162) hereafter known as Powers in further view of Janna et al (US 20100152621) hereafter known as Janna.
Fung in view of Du in view of Lin in view of Angel discloses the invention substantially as claimed including all the limitations of claims 1 and 4 above. Additionally, while it is clear that the heating wire(s) are connected to the mounting plates for Fung in view of Du in view of Lin in view of Angel [see Figs. 2-3 of Du], it is not exactly clear from the disclosures exactly how wire(s) and mounting plates are connected. Thus, Fung in view of Du in view of Lin in view of Angel fails to disclose “wherein the edge of the fixing plate is provided with a plurality of grooves axially distributed at intervals, and the heating wire is clipped into the groove”. 
Powers discloses mounting heating wires by placing the heating wires in grooves on the exterior of the structure the heating wires are being mounted to with each of the grooves and corresponding heating wire inside the groove being laterally spaced apart on the exterior of the structure the heating wires are mounted on (i.e. “the edge of the fixing plate is provided with a plurality of grooves axially distributed at intervals, and the heating wire is clipped into the groove”)  [see para 53… “The heating element 104, mounted about the exterior of the housing 102, may take the form of an annular band 136 and a plurality of arcuate strands of wires 138 attached to the band 136 in a laterally spaced-apart array that matches the array of grooves 128 in the exterior of the housing 102, such that the heating element strands of wires 138 fit or are embedded within the array of grooves 128 of the exterior of the housing 102.”] in the analogous art of physiotherapy [see para 2… “The present invention relates generally to the release of muscle tension, and more particularly, to a rollable apparatus incorporating both vibration and heating features aiding soft tissue release, muscle loosening, and or muscle activation”]
Janna discloses that placing wires in grooves protects the wires from abrasive damage [see para 88… “The recess 14 receives the sensor 12 and conductor wires 16. The recess 14 protects the sensor 12 and conductor wires 16 from abrasive damage during the surgical insertion process.”] in the analogous art of physiotherapy [see para 178… “The technology associated with the instrumentation procedure also could be adapted to monitor soft tissue repair (e.g., skin muscle, tendons, ligaments, cartilage, etc.)”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Du in view of Lin in view of Angel by placing a plurality of grooves axially distributed at intervals on the fixing plates , and placing heating wires that are is clipped into the grooves on the edge of the fixing plates along the edge of the fixing plates similarly to that disclosed by Powers because as taught by Janna this configuration will protect the heating wires from abrasive damage during use.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Du in view of Lin in view of Angel as applied to claim 1 above, and further in view of Russell et al (US 6290713) hereafter known as Russell.

Regarding claim 8:
Fung in view of Du in view of Lin in view of Angel discloses the invention substantially as claimed including all the limitations of claim 1.
However, Fung in view of Du in view of Lin in view of Angel fails to disclose “wherein it further comprises an insulated refractory sleeve that is disposed inside the housing, is located on an outer side of the infrared emitting assembly, and is in communication with the guiding tube.
Russell discloses a passage made of a material that refracts light from the light source to area being treated (i.e. “an insulated refractory sleeve that is disposed inside the housing, is located on an outer side of the infrared emitting assembly, and is in communication with the guiding tube”) for the purpose of diffusing light to make the application of light more uniform [Col. 4 lines 50-60 … “As used herein, the term "interface" refers to a region of the present illuminator located at least partially around and/or at least partially adjacent to a light generating source or sources of the illuminator. The interface can include a hollow or open space or a passage.” And Col. 10 lines 15-25 “at least a portion of the interface preferably causes the light emitted by the plurality of light-generating sources to be diffused or directed as desired. Such diffusion or direction is effective to provide a more uniform, constant and intense light pattern on the contact surface relative to a similar apparatus including a plurality of discrete light emitting sources without light diffusion.”] in the analogous art of phototherapy [see Col. 1 lines 10-20… “The present invention pertains to devices and methods of external phototherapy and, in particular, to phototherapy devices for use in close proximity or in contact with the skin of the patient.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Du in view of Lin in view of Angel to include an insulated refractory sleeve that is disposed inside the housing, is located on an outer side of the infrared emitting assembly, and is in communication with the guiding tube similarly to that disclosed by Russell so that the emitted light is more uniform.

Regarding claim 9:
Fung in view of Du in view of Lin in view of Angel discloses the invention substantially as claimed including all the limitations of claim 1. Also, Fung in view of Du in view of Lin in view of Angel discloses the guiding tube [see Fig. 7 of Fung elements 14 and 24] includes a first guiding tube [see Fig. 7 of Fung element 14] and a second guiding tube [see Fig. 7 of Fung element 14], the first guiding tube is adjacent to the second end of the housing [see Fig. 7 of Fung], and the inner diameter of the first guiding tube is smaller than the inner diameter of the second guiding tube [see Fig. 7 of Fung which shows the first guiding tube (element 14) being surrounded by the second guiding tube (element 24) that has a larger diameter].
However, Fung in view of Du in view of Lin in view of Angel fails to disclose “wherein the inner wall of the is guiding tube is coated with a coating material having a physiotherapy effect”.
Russell discloses placing reflecting coatings on surfaces to direct the light from the source to the target (i.e. “wherein the inner wall of the is guiding tube is coated with a coating material having a physiotherapy effect”.) [see Col. 5 lines 40-50… “Alternatively, or in addition, in order to reflect a desired amount light away for the patient and towards the interface or substrate before it is emitted by the illuminator and reaches the patient, light reflecting means such as reflective coatings, inks, paints, or other materials, may be disposed on or in the covering, or on or in the surface of an internal cavity.”] in the analogous art of phototherapy [see Col. 1 lines 10-20… “The present invention pertains to devices and methods of external phototherapy and, in particular, to phototherapy devices for use in close proximity or in contact with the skin of the patient.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Du in view of Lin in view of Angel to include a reflective coating on the inner wall of the guiding tube (i.e. the inner wall of the guiding tube is coated with a coating material having a physiotherapy effect) that is disposed inside the housing, is located on an outer side of the infrared emitting assembly, and is in communication with the guiding tube similarly to that disclosed by Russell so that the emitted light can be directed to the target.


Regarding claim 10:
Fung in view of Du in view of Lin in view of Angel discloses the invention substantially as claimed including all the limitations of claim 1. 
Russell discloses placing tube with air holes (i.e. a heat dissipating tube) around other elements as a way to remove heat [see Col. 9 lines 54-60.... “The interface may contain fins, vanes, ridges, grooves, tubes, holes, channels, or other features to absorb, transmit, or diffuse heat, to increase surface area for heat exchange, and/or to control or direct a flow of air, water or other fluids.”] in the analogous art of phototherapy [see Col. 1 lines 10-20… “The present invention pertains to devices and methods of external phototherapy and, in particular, to phototherapy devices for use in close proximity or in contact with the skin of the patient.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Fung in view of Du in view of Lin in view of Angel discloses placing a heat dissipating tube around Fung in view of Du in view of Lin in view of Angel’s guiding tube (i.e. sleeved on the outside of the guiding tube) similarly to that disclosed by Russell to help remove heat from the enclosed cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/AHMED M FARAH/Primary Examiner, Art Unit 3792